DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 101
As per Claim 17-20, the claim is drawn to computer readable storage medium. However, according to specification See specifically Para 85 applicant clearly defined that computer-readable storage media include memory 620 and 625, and storage 640. The term computer-readable storage media does not include signals and carrier waves. In addition, the term computer-readable storage media does not include communication connections. Therefore, computer readable storage medium covers non-transitory medium, and does fall within one of the four statutory classes of 35 U.S.C  § 101. Therefore, claim 17-20 is directed to statutory subject matter.

Allowable Subject Matter

Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to  performing adaptive high-resolution digital image processing using neural networks. For example, a number of different regions can be defined representing portions of a digital image. One of the regions covers the entire digital image at a reduced resolution. The other regions cover less than the entire digital image at resolutions higher than the region covering the entire digital image. Neural networks are then used to process each of the regions. The neural networks share information using prolongation and restriction operations. Prolongation operations propagate activations from a neural network operating on a lower resolution region to context zones of a neural network operating on a higher resolution region. Restriction operations propagate activations from the neural network operating on the higher resolution region back to the neural network operating on the lower resolution region
	The closest prior art of record fail to teach the limitation of “a first region that covers an entire area of the digital image, wherein the first region has a first resolution, and wherein the first resolution is a lower resolution representation of the digital image; and one or more additional regions that cover less than the entire area of the digital image and that are contained within the first region, wherein the one or more additional regions have one or more additional resolutions that are higher than the first resolution; 
performing operations for a plurality of neural networks, wherein the plurality of neural networks comprise a first neural network operating on the first region and at least a second neural network operating on the one the one or more additional regions, comprising: performing prolongation operations that propagate activations from the first neural network onto context zones of the second neural network, wherein a context zone for a given region is outside of the given region; and performing restriction operations that propagate activations from the second neural network back to the first neural network; and outputting results of processing the digital image”. 

	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Similarly, other independent claim 12 and 17 comprises a particular combination of elements with analogous wording variations, which are neither taught nor suggested by prior art as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
Pao et al. Patent No. US 11244195 B2 teaches systems, method, and computer readable media that iteratively apply a neural network to a digital image at a reduced resolution to automatically identify pixels of salient objects portrayed within the digital image. For example, the disclosed systems can generate a reduced-resolution digital image from an input digital image and apply a neural network to identify a region corresponding to a salient object. The disclosed systems can then iteratively apply the neural network to additional reduced-resolution digital images (based on the identified region) to generate one or more reduced-resolution segmentation maps that roughly indicate pixels of the salient object. In addition, the systems described herein can perform post-processing based on the reduced-resolution segmentation map(s) and the input digital image to accurately determine pixels that correspond to the salient object.
CN 110264536 A teaches calculating high and low-resolution projection relationship in the super parallel beam reconstruction, comprising the following steps: for each angle N to obtain a high resolution projection image with several low-resolution projection images at each angle. translating relation of geometrically exists between the high resolution image and the low-resolution projection images, the each angle is high, the low resolution pixel point of the projection image as a training set, neural network training to obtain the high-resolution projection image area block of each pixel point in the low-resolution projection images corresponding to the contribution value of pixel point; The geometric contribution value and each angle of the lower translation relationship between high and low resolution projection image, calculating the offset using the offset in the actual detection of low-resolution projection image for displacement correction, finally obtaining true high-resolution image.
Rozner et al. Pub. No. US 20200097778 A1 teaches a method optimizes Convolutional Neural Network (CNN) inference time for full resolution images. One or more processors divide a full resolution image into a plurality of partially overlapping sub-images. The processor(s) select, from the plurality of partially overlapping sub-images, a first sub-image and a second sub-image that overlap one another in an overlapping area. The processor(s) feed the first sub-image, including the overlapping area, into a Convolutional Neural Network (CNN) in order to create a first inference result for the first sub-image, where the CNN has been trained at a fine resolution. The processor(s) cache an inference result from the CNN for the overlapping area, and then utilize the cached inference result when inferring the second sub-image in the CNN. The processor(s) then identify a specific object in the full resolution image based on inferring the first sub-image and the second sub-image.
Segalovitz et al. Pub. No. US 20190171876 A1 teaches a method for cropping photos images captured by a user from an image of a page of a photo album is described. Corners in the page image are detected using corner detection algorithm or by detecting intersections of line-segments (and their extensions) in the image using edge, corner, or line detection techniques. Pairs of the detected corners are used to define all potential quads, which are then are qualified according to various criteria. A correlation matrix is generated for each potential pair of the qualified quads, and candidate quads are selected based on the Eigenvector of the correlation matrix. The content of the selected quads is checked using a salience map that may be based on a trained neuron network, and the resulting photos images are extracted as individual files for further handling or manipulation by the user.
Gao et al. Pub. No. US 20200167586 A1 teaches system that may be configured to acquire a target image and an ROI detection model, and perform ROI detection on the target image by applying the ROI detection model to the target image. The ROI detection model may be a trained cascaded neural network including a plurality of sequentially connected trained models. The plurality of trained models may include a trained first model and at least one trained second model downstream to the trained first model in the trained cascaded neural network. The plurality of trained models may be sequentially trained. Each of the trained second model may be trained using a plurality of training samples determined based on one or more trained models of the plurality of trained models generated before the generation of the trained second model.
	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically a first region that covers an entire area of the digital image, wherein the first region has a first resolution, and wherein the first resolution is a lower resolution representation of the digital image; and one or more additional regions that cover less than the entire area of the digital image and that are contained within the first region, wherein the one or more additional regions have one or more additional resolutions that are higher than the first resolution; performing operations for a plurality of neural networks, wherein the plurality of neural networks comprise a first neural network operating on the first region and at least a second neural network operating on the one the one or more additional regions, comprising: performing prolongation operations that propagate activations from the first neural network onto context zones of the second neural network, wherein a context zone for a given region is outside of the given region; and performing restriction operations that propagate activations from the second neural network back to the first neural network; and outputting results of processing the digital image.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pao et al. Patent No. US 11244195 B2 - Iteratively applying neural networks to automatically identify pixels of salient objects portrayed in digital images
	Rozner et al. Pub. No. US 20200097778 A1 - OVERLAPPING CNN CACHE REUSE IN HIGH RESOLUTION AND STREAMING-BASED DEEP LEARNING INFERENCE ENGINES
	Segalovitz et al. Pub. No. US 20190171876 A1 - System and Method for Detecting Objects in an Image
	Gao et al. Pub. No. US 20200167586 A1 - SYSTEMS AND METHODS FOR DETECTING REGION OF INTERSET IN IMAGE
	Lin et al. Pub. No. US 20180232887 A1 - UTILIZING DEEP LEARNING FOR BOUNDARY-AWARE IMAGE SEGMENTATION
	WO 2021137946 A1 - FORGERY DETECTION OF FACE IMAGE
	WO 2021133847 A1 - METHOD AND SYSTEM FOR DIGITAL STAINING OF MICROSCOPY IMAGES USING DEEP LEARNING 
	CN 113376182 A - Computer-implemented method for enhancing ophthalmic lens edge defect detection and other defects
	CN 110264536 A - A method for supramolecular reconstruction calculation in the parallel beam projection relationship of the high and low resolution
	CA 3092994 A1 - SYSTEMS AND METHODS FOR GENERATING THIN IMAGE SLICES FROM THICK IMAGE SLICES
	CN 108573276 A - A change detection method based on high-resolution remote sensing image
	A Full-Image Full-Resolution End-to-End-Trainable CNN Framework for Image Forgery Detection - 2019
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIZAR N SIVJI/Primary Examiner, Art Unit 2647